Citation Nr: 0948300	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  A Travel Board hearing was held before 
the undersigned at the RO in June 2009.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required on his part.


REMAND

The Veteran contends that his service-connected anxiety 
disorder is more disabling than currently evaluated.

He testified at his June 2009 Travel Board hearing that the 
symptoms of his service-connected anxiety disorder had 
worsened since his most recent VA examination in April 2006.  
The Veteran's representative also contended that the 
Veteran's most recent VA examination in April 2006 was 
inadequate for rating purposes.  See 38 C.F.R. § 4.2.  
Although a review of the April 2006 VA examination shows that 
it was not inadequate for rating purposes, given the 
Veteran's testimony about worsening symptoms and the length 
of time since this examination, the Board finds that, on 
remand, the Veteran should be scheduled for updated VA 
examination to determine the current nature and severity of 
his service-connected anxiety disorder.

The RO also should obtain the Veteran's up-to-date VA and 
private treatment records.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his 
representative and ask them to identify 
all VA and non-VA clinicians who treated 
him for an anxiety disorder since his 
separation from service.  Obtain all VA 
treatment records which have not been 
obtained already.  Once signed releases 
are received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  A copy of any 
response(s), to include a negative reply, 
also should be included in the claims 
file, along with any medical records 
obtained.

2.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected anxiety disorder.  The claims 
folder must be made available for review.  
Based on a review of the claims folder and 
the results of the Veteran's examination, 
the examiner(s) should assess the level of 
social and occupational impairment due to 
the service-connected anxiety disorder.  
The examiner(s) should determine the 
Veteran's Global Assessment of Functioning 
(GAF) score and provide the basis for the 
score.  The examiner(s) also should 
determine whether the service-connected 
anxiety disorder is totally disabling 
and/or renders the Veteran unemployable.  
The examiner(s) should provide a 
supporting analysis or reason(s) for any 
opinion.

3.  Thereafter, readjudicate the claim for 
an initial rating greater than 30 percent 
for anxiety disorder.  If the benefits 
sought on appeal remain denied, the 
appellant and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



